   USDC IN/ND case 1:20-cv-00106-JVB document 25 filed 04/22/21 page 1 of 8


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CHARIDY T.,                                      )
               Plaintiff,                        )
                                                 )
       v.                                        )   CAUSE NO.: 1:20-CV-106-JVB
                                                 )
ANDREW SAUL, Commissioner of the                 )
Social Security Administration,                  )
               Defendant.                        )

                                   OPINION AND ORDER

       Plaintiff Charidy T. seeks judicial review of the Social Security Commissioner’s decision

denying her disability benefits and asks this Court to remand the case. For the reasons below, this

Court remands the Administrative Law Judge’s decision.

                              PROCEDURAL BACKGROUND

       Plaintiff applied for supplemental social security income benefits on June 7, 2017. In her

application, Plaintiff alleged that she became disabled on April 3, 2017. (AR 15). After a hearing

in 2018, the Administrative Law Judge (ALJ) found that Plaintiff suffered from the severe

impairments of ankylosing spondylitis, Legg-Calve-Perthes disease, fibromyalgia, degeneration

of the cervical spine, and obesity. (AR 17). The ALJ also found that Plaintiff suffered from the

non-severe impairments of obstructive sleep apnea, hypothyroidism, irritable bowel syndrome,

chronic kidney disease, insulin resistance, and history of carpal tunnel syndrome repair. (AR 17).

The ALJ found that Plaintiff is unable to perform her past work as a sewing machine operator,

warehouse worker, machine spray painter, or candle maker. (AR 21). However, the ALJ found

that she is capable of performing jobs in the national economy, such as cashier, inspector, or

electrical accessories assembler. (AR 22). Therefore, the ALJ found her to be not disabled since




                                                1
   USDC IN/ND case 1:20-cv-00106-JVB document 25 filed 04/22/21 page 2 of 8


June 7, 2017, the date the application was filed. (AR 23). This decision became final when the

Appeals Council denied Plaintiff’s request for review.

                                   STANDARD OF REVIEW

       This Court has authority to review the Commissioner’s decision under 42 U.S.C. § 405(g).

The Court will ensure that the ALJ built an “accurate and logical bridge” from evidence to

conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the ALJ to

“confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin, 826

F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal standard

and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351

(7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as adequate to

support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

                                   DISABILITY STANDARD

       The Commissioner follows a five-step inquiry in evaluating claims for disability benefits

under the Social Security Act:

       (1) Whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have a
       conclusively disabling impairment, whether he can perform his past relevant work;
       and (5) whether the claimant is capable of performing any work in the national
       economy.

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012). The claimant bears the burden of proof at

every step except step five. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).

                                           ANALYSIS

       Plaintiff offers two arguments to support her request for remand: that the ALJ erred in

evaluating Plaintiff’s symptoms and limitations; and that the VE’s findings were not supported by

substantial evidence.

                                                 2
   USDC IN/ND case 1:20-cv-00106-JVB document 25 filed 04/22/21 page 3 of 8


                                     A. Subjective Symptoms

       An ALJ’s subjective symptom analysis will be afforded “considerable deference” and will

be overturned only if it is “patently wrong.” Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir.

2006). An ALJ must consider a claimant’s statements about his or her symptoms, including pain,

and how these symptoms affect the claimant’s activities of daily living and ability to work. 20

C.F.R. § 416.929(a). ALJs must weigh the subjective complaints, the relevant objective medical

evidence, and any other evidence of the following:

       (1)   The individual’s daily activities;
       (2)   Location, duration, frequency, and intensity of pain or other symptoms;
       (3)   Precipitating and aggravating factors;
       (4)   Type, dosage, effectiveness, and side effects of any medication;
       (5)   Treatment, other than medication, for relief of pain or other symptoms;
       (6)   Other measures taken to relieve pain or other symptoms;
       (7)   Other factors concerning functional limitations die to pain or other symptoms.

See 20 C.F.R. § 416.929(c)(3); see also SSR 16-3p, 2017 WL 5180304, at *3 (Oct. 25, 2017). The

“subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-3p,

2017 WL 5180304, at *2.

       Plaintiff asserts that The ALJ mischaracterized and cherry-picked evidence in the record

in finding that her symptoms were less limiting than she alleges. The ALJ found that Plaintiff’s

subjective symptoms are “inconsistent because the substantial evidence of record fails to support

the nature and severity of the allegations the claimant alleges.” (AR 20). The ALJ noted that

Plaintiff’s Legg-Calve-Perthes disease was “virtually symptom free” by 2001, and that she only

received “relatively conservative treatment.” (AR 20). The ALJ also found that although Plaintiff

began reporting pain in September 2016, “clinicians noted intact sensation, intact pulses, and

although there was reference to the claimant needing a future hip replacement, conservative

physical therapy was recommended.” (AR 20). With regard to Plaintiff’s fatigue, reported pain,



                                                 3
    USDC IN/ND case 1:20-cv-00106-JVB document 25 filed 04/22/21 page 4 of 8


and limp, the ALJ noted that “objective imaging of the claimant’s hands were unremarkable, and

she had a ‘fairly good’ range of motion in her back.” (AR 20). Finally, the ALJ found that despite

Plaintiff’s degeneration in her hip and lumbar spine, “she had no edema, was not noted to be

walking with a limp, and clinicians were not constantly recording reduced strength, reduced

sensation, or a reduced ability to complete postural movements.” (AR 20).

        Plaintiff first argues that the ALJ erred in relying on her being “virtually symptom free” in

2001, years prior to her alleged onset date, while ignoring evidence that her Legg-Calve-Perthes

disease was causing worsening symptoms after her alleged onset date.

        Legg-Calve-Perthes disease is a childhood condition that causes bone in the hip joint to

die. The weakened bone may break apart, which can cause the ball of the hip joint to lose its round

shape, which may cause pain and stiffness later in life. 1 Plaintiff began complaining of a flare up

of her Legg-Calve-Perthes disease in December 2002, and her doctor opined it was due to overuse.

(AR 272). Imaging from December 2002 confirmed deformity in her right hip, consistent with her

Legg-Calve-Perthes disease. (AR 279). She continued to complain of hip pain in March 2003.

(AR 275). By September 2016, Plaintiff’s right leg was shorter than her left leg. (AR 291). X-rays

of her right hip indicated “shortening of the head and neck with widening of the head consistent

with Perthes disease.” (AR 297). She was informed that she would ultimately need a right hip

replacement done, but her left hip pain needed to be managed before they would consider surgery

on her right hip. (AR 291). In December 2016, Plaintiff continued to complain of right hip pain.

(AR 295). She was diagnosed with osteoarthritis in her right hip secondary to her Legg-Calve-

Perthes disease. (AR 297). While hip replacement was suggested, Plaintiff told her physician that

she was not ready for replacement and wanted to avoid surgery for a while. (AR 298).


1
 https://www.mayoclinic.org/diseases-conditions/legg-calve-perthes-disease/symptoms-causes/syc-20374343 (last
visited April 16, 2021).

                                                      4
   USDC IN/ND case 1:20-cv-00106-JVB document 25 filed 04/22/21 page 5 of 8


       The ALJ has failed to explain how being virtually symptom free in 2001 correlates to being

symptom free during any period of time after 2001. This failure is especially problematic when

the medical record shows worsening symptoms after 2001. The evidence in the record shows that

her symptoms returned in 2002 and continued in 2003. (AR 272, 279). By 2016, her right leg was

shorter than her left, imaging was showing consistent deformities, and she was diagnosed with

osteoarthritis in her right hip. (AR 291, 297). The ALJ failed to explain how a lack of symptoms

in 2001 negated the well documented symptoms after 2001.

       The ALJ also relied on a series of “normal” findings, none of which disprove Plaintiff’s

symptoms. The ALJ relies on intact sensation and intact pulses to discredit Plaintiff’s reports in

increased hip pain exacerbated by driving, as well as decreased range of motion in her right hip.

(AR 20). The ALJ also relies on unremarkable imaging of Plaintiff’s hand and “fairly good” range

of motion in her back to discredit her complaints of fatigue, “pain all over,” and walking with a

limp. (AR 20). Finally, the ALJ noted that had no edema, was not walking with a limp, and was

not noted to have reduced strength, reduced sensation, or a reduced ability to complete postural

movements to contrast Plaintiff’s complaints of pain in her hip and spine. (AR 20).

       As an initial matter, The ALJ relies on intact sensation and intact pulses to discredit

Plaintiff’s reports in increased hip pain exacerbated by driving, as well as decreased range of

motion in her right hip. (AR 20). None of Plaintiff’s severe impairments cause decreased sensation

or pulses. Plaintiff suffers from Calve-Legg-Perthes disease, fibromyalgia, and ankylosing

spondylitis. Any of these three impairments can cause increased hip pain and decreased range of

motion. Intact sensation and intact pulses do not on their own discredit Plaintiff’s complaints of

increased pain and decreased range of motion. This correlation made by the ALJ is illogical. There

is no evidence that intact sensation and intact pulses equates to decreased pain.



                                                 5
   USDC IN/ND case 1:20-cv-00106-JVB document 25 filed 04/22/21 page 6 of 8


       Next, the ALJ relies on “unremarkable” imaging of Plaintiff’s hands and “fairly good”

range of motion in her back to discredit her reports of fatigue, pain, and the fact that she walked

with a limp, which is illogical. (AR 20). While Plaintiff did complain of some issues with her

hands, the majority of her impairments and pain complaints involve her spine and hips. It is

illogical to use unremarkable imagining of her hands to discredit her limp and complaints of pain

associated with her spine and hips. Moreover, Plaintiff suffers from the severe impairment of

fibromyalgia. A lack of objective evidence, such as reduced strength, reduced sensation, or a

reduced ability to complete postural movements, is not enough to discount subjective symptoms

of pain caused by fibromyalgia. See Thomas v. Colvin, 745 F.3d 802, 806-07 (7th Cir. 2014) (“[A]

lack of medical evidence supporting the severity of a claimant’s symptoms is insufficient, standing

alone, to discredit her testimony. Because all of the other reasons given by the ALJ were illogical

or otherwise flawed, this reason cannot alone support the finding that [claimant] was incredible.”).

Fibromyalgia’s “cause or causes are unknown, there is no cure, and . . . its symptoms are entirely

subjective.” Sarchet v. Chater, 78 F.3d 305, 306 (7th Cir. 1996). The ALJ erred in relying on

objective evidence alone to discount Plaintiff’s complaints of pain.

       Equally troubling, the ALJ also states that “there is no indication that [Plaintiff] uses a

prescribed assistive device, her strength was constantly impaired, had muscle spasms or atrophy,

an impaired gait or station, her reflexes were impaired, or her sensation was impaired.” It seems

that the ALJ has not considered that neither Plaintiff’s fibromyalgia nor her ankylosing spondylitis

would result in impaired reflexes, impaired sensation, or muscle spasms or atrophy. As discussed

above, fibromyalgia causes widespread pain, but it does not necessarily cause impaired reflexes or

sensation, nor does it cause muscle spasms or atrophy. Similarly, there is no evidence that

ankylosing spondylitis affects reflexes, sensation, muscle spasms, or atrophy. Ankylosing



                                                 6
      USDC IN/ND case 1:20-cv-00106-JVB document 25 filed 04/22/21 page 7 of 8


spondylitis is a rare type of arthritis that causes pain and stiffness starting in the lower back and

spreading to the neck and other parts of the body. 2 There is no cure, and the damage does not

always show up on imaging tests. The ALJ acknowledged that Plaintiff’s imaging supported her

diagnosis, and that she had mild degeneration, compression of nerve roots, stenosis, diffuse

spondylosis (inflammation), and asymmetric bulging in the lumbar spine. (AR 20). Despite the

imaging supporting Plaintiff’s complaints of pain, the ALJ relied on “no dizziness, no extremity

weakness, no gait disturbance,” moderate improvement in pain with medication, and negative

straight leg raising to discredit Plaintiff’s complaints of pain. (AR 20). None of those findings

indicate that Plaintiff was not in pain due to either her fibromyalgia or ankylosing spondylitis.

Extremity weakness, dizziness, and gait disturbance are not common symptoms of either

fibromyalgia or ankylosing spondylitis. The ALJ erred in relying on objective medical evidence

to discount Plaintiff’s pain.

           Finally, the ALJ seems to rely both on evidence of positive straight leg raising and negative

straight leg raising in discussing Plaintiff’s pain. The ALJ states that Plaintiff had “negative

straight leg raising” in one sentence to contrast Plaintiff’s complaints of pain. (AR 20). A few

sentences later, in the same paragraph, the ALJ states that “[t]he evidence consistently reveals a

positive straight leg raising” when discussing how Plaintiff was not as limited as she alleged.

(AR 21). It is unclear whether the ALJ properly considered the evidence of Plaintiff’s straight leg

raising testing, as the ALJ does not seem to understand that consistent positive straight leg raising

supports Plaintiff’s complaints of pain rather than discredits her complaints. 3 The ALJ has failed


2
    https://www.webmd.com/ankylosing-spondylitis/what-is-ankylosing-spondylitis (last visited April 20, 2021).

3
  Camino Willhuber GO, Piuzzi NS. Straight Leg Raise Test. [Updated 2021 Feb 8]. In: StatPearls [Internet]. Treasure
Island (FL): StatPearls Publishing; 2021 Jan-. Available from: https://www.ncbi.nlm.nih.gov/books/NBK539717/
(last visited April 20, 2021).


                                                          7
   USDC IN/ND case 1:20-cv-00106-JVB document 25 filed 04/22/21 page 8 of 8


to build a logical bridge from the evidence to the conclusion in multiple areas in the analysis of

Plaintiff’s subjective symptoms. This error requires remand.

                                          B. Other Issues

       Plaintiff also raises additional issues regarding the VE’s testimony, her subjective

symptoms, and the RFC. Because the ALJ erred in evaluating Plaintiff’s Legg-Calve-Perthes

disease and her subjective symptoms, remand is appropriate. Proper analysis and discussion of her

hip impairment and her subjective symptoms of pain may alter the discussion and analysis of these

other areas. The Court remands this case due to the ALJ’s failure to properly consider Plaintiff’s

Legg-Calve-Perthes disease and subjective symptoms of pain.

       Though Plaintiff requests an award of benefits, that remedy is appropriate “only if all

factual issues involved in the entitlement determination have been resolved and the resulting record

supports only one conclusion—that the applicant qualifies for disability benefits.” Allord v. Astrue,

631 F.3d 411, 415 (7th Cir. 2011). In this case, remand, not an immediate award of benefits, is

required.

                                         CONCLUSION

       Based on the foregoing, the Court hereby GRANTS the relief requested in Plaintiff’s Brief

in Support of Complaint [DE 17], REVERSES the final decision of the Commissioner of Social

Security, and REMANDS this matter for further administrative proceedings. The Court DENIES

the request for an award of benefits.

       SO ORDERED on April 22, 2021.

                                                  s/ Joseph S. Van Bokkelen
                                                  JOSEPH S. VAN BOKKELEN, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                 8
